Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 15 September 2020 have been accepted by Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Audrey Parker (Reg. No. 80,702) on 6 May 2022.
The application has been amended as follows: 

1.-18.	(Cancelled)

19. 	(Currently Amended) A method, performed by a network data processing system for tracking food data transactions, wherein the network data processing system is configured to connect to a hardware data processor of a food packaging machine and to a plurality of separate network storage devices, wherein the food packaging machine comprises a packaging material supply module, a food supply module, a filling module configured to: (a) form a package from packaging material supplied by the packaging material supply module, (b) fill food supplied by the food supply module into the package, (c) seal the filled package, and (d) output the sealed and filled package, wherein the method comprises: 
reading from one of the network storage devices a packaged food production data hash tree; 
receiving a first food data transaction from the hardware data processor, the first food data transaction being derived from data comprising: 
a time stamp indicative of the time at which the filling module filled the supplied food into the formed package and sealed the package, 
a machine data record identifying at least one of the filling module or the food packaging machine, 
at least a portion of a packaging material data record indicative of the packaging material batch used when the formed package [[is]] was formed, [[and]] 
at least a portion of a food data record indicative of the food batch filled into the formed package, and
at least a portion of a filling data record, the filling data record being indicative of at least one operational parameter of the filling module during filling of the formed package; 
appending the first food data transaction to the packaged food production data hash tree;
causing decentralized storage of identical instances of the appended packaged food production data hash tree in the plurality of network storage devices; and
verifying at least a portion of the first food data transaction received from the hardware data processor with a second food data transaction comprised in the packaged food production data hash tree read from the network storage device.

20. 	(Cancelled).

21. 	(Currently Amended) [[A]] The method for tracking food data transactions in the network data processing system according to claim 19, wherein:
the packaged food production data hash tree is a distributed ledger.

22. 	(Currently Amended) [[A]] The method for tracking food data transactions in the network data processing system according to claim 19, wherein:
the packaged food production data hash tree is a blockchain.

23. 	(Currently Amended) [[A]] The method for tracking food data transactions in the network data processing system according to claim 22, wherein:
the packaged food production data hash tree is a semi-public blockchain.

24. 	(Cancelled).

25. 	(Currently Amended) [[A]] The method for tracking food data transactions in the network data processing system according to claim 19, wherein: 
the network data processing system is further configured to connect to a second hardware data processor in a second food packaging machine, wherein the second food packaging machine comprises a second packaging material supply module, a second food supply module, a second filling module configured to: (a) form a second package from packaging material supplied by the package material supply module, (b) fill food supplied by the second food supply module into the second formed package, (c) seal the second filled package[[;]], and (d) output the second sealed and filled package, 
wherein the method further comprises: 
receiving [[a]] the second food data transaction from the second hardware data processor in the second food packaging machine, the second food data transaction being derived from data comprising: 
a time stamp indicative of the time at which the second filling module filled the supplied food into the second formed package and then sealed the second package, 
a machine data record identifying the second filling module or the second food packaging machine, 
at least a portion of a second packaging material data record indicative of the packaging material batch used when the second package [[is]] was formed, and
at least a portion of a food data record indicative of the food batch filled into the second formed package; and 
appending the second food data transaction to the packaged food production data hash tree.

26. 	(Currently Amended) [[A]] The method for tracking food data transactions in the network data processing system according to claim 19, further comprising: 
creating a food data transaction block derived from at least a portion of a first food data transaction and from at least a portion of [[a]] the second food data transaction[[;]],
wherein appending the first and the second food data transaction to the packaged food production data hash tree are performed by appending the food data transaction block to the packaged food production data hash tree.

27. 	(Currently Amended) [[A]] The method for tracking food data transactions in the network data processing system according to claim 19, 
wherein the network data processing system is a first network data processing system; 
wherein the first network data processing system is configured to connect to a second network data processing system separate from the first network data processing system; 
wherein the second network data processing system is configured to connect to the hardware data processor of the food packaging machine;
wherein the second network data processing system is configured to: (a) read the packaged food production data hash tree from one of the network storage devices, (b) receive the food data transaction from the hardware data processor, (c) append a food data transaction to the packaged food production data hash tree, and (d) cause decentralized storage of identical instances of the packaged food production data hash tree in the network storage devices; and 
wherein the method further comprises: 
determining, by the first network data processing system, an agreement with the second network data processing system on the food data transaction to be appended to the packaged food production data hash tree; and
after the determining, appending, by the first network data processing system, a food data transaction to the packaged food production data hash tree.

28. 	(Currently Amended) [[A]] The method for tracking food data transactions in a first network data processing system according to claim 27, wherein: 
determining an agreement by the first network data processing system with the second network data processing system on the food data transaction to be appended to the packaged food production data hash tree comprises the first network data processing system and the second network data processing system both operating according to a joint consensus mechanism.

29. 	(Currently Amended) [[A]] The method for tracking food data transactions according to claim 28,
wherein[[:]] the determining an agreement comprises operating according to the joint consensus mechanism, and
wherein[[:]] the joint consensus mechanism is configured to ensure with a defined level of certainty that the appended hash tree created by each of the first network data processing system and the second data processing system are identical.

30. 	(Currently Amended) [[A]] The method for tracking food data transactions in a first network data processing system according to claim 25, wherein: 
the first network data processing system is configured to connect to a second network data processing system separate from the first a network data processing system; 
wherein the second network data processing system is configured to connect to the first hardware data processor in the first food packaging machine and to the second hardware data processor in the second food packaging machine;
wherein the second network data processing system is configured to: 
read from one of the network storage devices the packaged food production data hash tree; 
receive the first food data transaction from the hardware data processor; 
receive the second food data transaction from the second hardware data processor; 
append the first and the second food data transactions to the packaged food production data hash tree; and
cause decentralized storage of identical instances of the packaged food production data hash tree in the network storage devices; and 
wherein the method further comprises: 
the first network data processing system agreeing with the second network data processing system on the first and second food data transactions to be appended to the packaged food production data hash tree;
the agreeing preceding the first network data processing system appending a food data transaction to the packaged food production data hash tree.

31. 	(Currently Amended) [[A]] The method for tracking food data transactions in a first network data processing system according to claim 27, wherein the first network data processing system agreeing with the second network data processing system on the first and second food data transactions to be appended to the packaged food production data hash tree comprises: 
the first network data processing system and the second network data processing system both operating according to a joint consensus mechanism.

32. 	(Currently Amended) [[A]] The method for tracking food data transactions in a network data processing system according to claim 31, wherein:
the method further comprises the step of the first network data processing system creating a food data transaction block derived from all or part of the first food data transaction and from at least a portion of the second food data transaction; and 
wherein the steps of the first network data processing system appending the first and the second food data transaction to the packaged food production data hash tree are performed by a step of the first network data processing system appending the food data transaction block to the packaged food production data hash tree.

33. 	(Currently Amended) A network data processing system configured to connect to a hardware data processor of a food packaging machine, wherein the food packaging machine comprises: 
a packaging material supply module; 
a food supply module; 
a filling module configured to (a) form a package from packaging material supplied by the package material supply module, (b) fill food supplied by the food supply module into the formed package, (c) seal the filled package, and (d) output the sealed package; and 
a plurality of separate network storage devices,
wherein the network data processing system is configured to execute [[the]] a method for tracking food data transactions comprising:
reading from one of the network storage devices a packaged food production data hash tree; 
receiving a first food data transaction from the hardware data processor, the first food data transaction being derived from data comprising:
a time stamp indicative of the time at which the filling module filled the supplied food into the formed package and sealed the package, 
a machine data record identifying at least one of the filling module or the food packaging machine, 
at least a portion of a packaging material data record indicative of the packaging material batch used when the formed package was formed, 
at least a portion of a food data record indicative of the food batch filled into the formed package, and
at least a portion of a filling data record, the filling data record being indicative of at least one operational parameter of the filling module during filling of the formed package; 
appending the first food data transaction to the packaged food production data hash tree;
causing decentralized storage of identical instances of the appended packaged food production data hash tree in the plurality of network storage devices; and
verifying at least a portion of the first food data transaction received from the hardware data processor with a second food data transaction comprised in the packaged food production data hash tree read from the network storage device.

34. 	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine readable instructions executable to perform operations comprising:
reading from one of a plurality of network storage devices a packaged food production data hash tree; 
receiving a first food data transaction from a hardware data processor, the first food data transaction being derived from data comprising:
a time stamp indicative of the time at which a filling module filled the supplied food into the formed package and sealed the package, 
a machine data record identifying at least one of the filling module or a food packaging machine, 
at least a portion of a packaging material data record indicative of a packaging material batch used when the formed package was formed,
at least a portion of a food data record indicative of the food batch filled into the formed package, and
at least a portion of a filling data record, the filling data record being indicative of at least one operational parameter of the filling module during filling of the formed package; 
appending the first food data transaction to the packaged food production data hash tree;
causing decentralized storage of identical instances of the appended packaged food production data hash tree in the plurality of network storage devices; and
verifying at least a portion of the first food data transaction received from the hardware data processor with a second food data transaction comprised in the packaged food production data hash tree read from the network storage device,
wherein the network data processing system is configured to connect to the hardware data processor of the food packaging machine, wherein the food packaging machine comprises: 
a packaging material supply module; 
a food supply module; 
the filling module configured to (a) form a package from packaging material supplied by the package material supply module, (b) fill food supplied by the food supply module into the formed package, (c) seal the filled package, and (d) output the sealed package; and 
the plurality of separate network storage devices.

35. 	(Currently Amended) [[A]] The network data processing system according to claim 33, wherein the network data processing system is operably connected to a second hardware data processor in a second food packaging machine, wherein the second food packaging machine comprises: 
a second packaging material supply module; 
a second food supply module; 
a second filling module configured to: (a) form a package from packaging material supplied by the second packaging material supply module, (b) fill food supplied by the second food supply module into the package, (c) seal the filled package, and (d) output the sealed package; and
a plurality of separate network storage devices,
wherein the network data processing system is configured to execute a method for tracking food data transactions comprising: 
receiving the second food data transaction from the second hardware data processor in the second food packaging machine, the second food data transaction being derived from data comprising:
a time stamp indicative of the time at which the second filling module filled the supplied food into the second formed package and then sealed the second package, 
a machine data record identifying the second filling module or the second food packaging machine, 
at least a portion of a second packaging material data record indicative of the packaging material batch used when the second package was formed,
at least a portion of a food data record indicative of the food batch filled into the second formed package, and
at least a portion of a filling data record, the filling data record being indicative of at least one operational parameter of the second filling module during filling of the second formed package; and
appending the second food data transaction to the packaged food production data hash tree.

36. 	(Currently Amended) [[A]] The network data processing system according to claim 35,
wherein[[:]] the network data processing system is further operably connected to a second a network data processing system separate from the first a network data processing system; and
wherein[[:]] the network data processing system is configured to execute [[the]] a method comprising: 
determining, by the first network data processing system, an agreement with the second network data processing system on the food data transaction to be appended to the packaged food production data hash tree; and
after the determining, appending, by the first network data processing system, a food data transaction to the packaged food production data hash tree.

Reasons for Allowance
Claims 19, 21-23 and 25-36 are allowed as amended/presented above, and claims 1-18, 10 and 24 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2017/0262862 A1 to Aljawhari (“Aljawhari”) teaches and discloses “a method for managing and providing provenance of a product using blockchain technology. There is disclosure of the association to the product of a unique product identifier as well as the optional association to the product of an anti-counterfeiting device also having a unique identifier as the product moves along the supply chain from its source phase, through the transformation phase and undergoes the transportation phase. There may be more than one product identifier or anti-counterfeiting device as the product is sometimes joined, sometimes partitioned and sometimes packaged. To manage and facilitate the generation and association of identifiers as the product moves along the supply chain there is a data memory device for storage of the unique identifier for the product and association by the server in the data memory device of the unique identifier for the product with the unique identifier of the anti-counterfeit device and other associations. The server is also adapted to receive and store in the data memory device one or more characteristics of the product existing or created as the product moves along the supply chain. Receipt by the processor of the unique identifier of a product or anti-counterfeit device with a query for the provenance of the product, makes available at least one characteristic associated with that product. The use of blockchain permits the creation of a block for each recorded characteristic and the retrieval of the record associated with a block and to verify that the recorded characteristic is the same as that retrieved from the block in the blockchain uniquely associated with the particular product” (Aljawhari: Abstract).
United States Patent Application Publication No. 2018/0114168 A1 to Ryan (“Ryan”) teaches and discloses a “method, comprising: receiving, by one or more computing devices, digital data about a physical object located at or between nodes in a physical supply chain, wherein the digital data is collected by and received from one or more digital devices without manual user-defined input; aggregating, by the one or more computing devices, the digital data into a digital data chain that is a digital representation of the physical object in the physical supply chain; providing, by the one or more computing devices, access to the digital data chain to verify one or more attributes of the physical object” (Ryan: Abstract).
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 19, 33 and 34:
Claim 19 (and similarly claims 33 and 34) discloses:
A method, performed by a network data processing system for tracking food data transactions, wherein the network data processing system is configured to connect to a hardware data processor of a food packaging machine and to a plurality of separate network storage devices, wherein the food packaging machine comprises a packaging material supply module, a food supply module, a filling module configured to: (a) form a package from packaging material supplied by the packaging material supply module, (b) fill food supplied by the food supply module into the package, (c) seal the filled package, and (d) output the sealed and filled package, wherein the method comprises: 
reading from one of the network storage devices a packaged food production data hash tree; 
receiving a first food data transaction from the hardware data processor, the first food data transaction being derived from data comprising: 
a time stamp indicative of the time at which the filling module filled the supplied food into the formed package and sealed the package, 
a machine data record identifying at least one of the filling module or the food packaging machine, 
at least a portion of a packaging material data record indicative of the packaging material batch used when the formed package was formed, 
at least a portion of a food data record indicative of the food batch filled into the formed package, and
at least a portion of a filling data record, the filling data record being indicative of at least one operational parameter of the filling module during filling of the formed package; 
appending the first food data transaction to the packaged food production data hash tree;
causing decentralized storage of identical instances of the appended packaged food production data hash tree in the plurality of network storage devices; and
verifying at least a portion of the first food data transaction received from the hardware data processor with a second food data transaction comprised in the packaged food production data hash tree read from the network storage device.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 21-23, 25-32 and 35-36 each depend from one of allowable claims 19 and 33, and therefore claims 21-23, 25-32 and 35-36  are allowable for reasons consistent with those identified with respect to claims 19 and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627